Item 9.01
(d) Exhibits
Exhibit 10.12


PATHFINDER BANK


SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


This Supplemental Executive Retirement Plan (the “Plan”) is effective January 1,
2014.  This Plan is adopted by PATHFINDER BANK (the “Bank”) for the benefit of
certain key employees, (“Executive” or “Executives”), who have been selected and
approved by the Bank to participate in this Plan and who have evidenced their
participation by execution of a Supplemental Executive Retirement Plan
Participation Agreement (“Participation Agreement”) in a form provided by the
Bank. This Plan is intended to comply with Internal Revenue Code (“Code”)
Section 409A and any regulatory or other guidance issued under such Section.


WHEREAS, the Bank recognizes the valuable services performed for it by the
Executives and wishes to encourage their continued employment and to provide
them with additional incentive to achieve corporate objectives; and


WHEREAS, the Bank intends this Plan to be considered an unfunded arrangement,
maintained primarily to provide supplemental retirement income for the
Executives who are members of a select group of management or highly compensated
employees of the Bank, for tax purposes and for purposes of the Employee
Retirement Income Security Act of 1974, as amended; and


WHEREAS, the Bank has adopted this Supplemental Executive Retirement Plan which
controls all issues relating to benefits as described herein, and which replaces
in its entirety all other agreements and representations, oral or written,
between the Bank and each Executive with respect to any supplemental executive
retirement benefits to be provided to the Executive by the Bank.


NOW, THEREFORE, the Bank has adopted this Plan as follows:


SECTION I
DEFINITIONS


When used herein, the following words and phrases shall have the meanings below
unless the context clearly indicates otherwise:


1.1  
“Account Balance” means the amount credited to the Executive hereunder,
including Discretionary Contributions and earnings thereon.



1.2  
“Administrator” means the Board.



1.3  
“Annual Contribution” means the fixed dollar annual contribution set forth in
the Executive’s Participation Agreement.



 
2

--------------------------------------------------------------------------------

 
1.4  
 “Beneficiary” means the person or persons (and their heirs) designated as
Beneficiary by the Executive to whom the deceased Executive’s benefits are
payable. Such beneficiary designation shall be made on the form attached hereto
as Exhibit A and filed with the Plan Administrator.  If no Beneficiary is so
designated, then the Executive’s spouse, if living, will be deemed the
Beneficiary. If the Executive’s spouse is not living, then the Executive’s
children (both natural and legally adopted) will be deemed the Beneficiaries and
will take on a per stirpes basis. If there are no such living children, then the
estate of the Executive will be deemed the Beneficiary.



1.5  
“Benefit Age” means the date set forth in each Executive’s Participation
Agreement



1.6  
“Board” shall mean the Board of Directors of the Bank.



1.7  
“Cause” shall have the same meaning as set forth in any employment agreement or
change in control agreement between the Bank or the Company and the
Executive.  If Executive is not a party to an employment agreement or a change
in control agreement with the Bank or the Company, then Cause shall mean (i) the
conviction of the Executive of a felony or of any lesser criminal offense
involving moral turpitude; (ii) the willful commission by the Executive of any
act that, in the judgment of the Board, will likely cause substantial economic
damage to the Bank or substantial injury to the business reputation of the Bank;
(iii) the commission by the Executive of an act of fraud in the performance of
his duties on behalf of the Bank; (iv) the Executive’s embezzlement from the
Bank or the Company; (v) the continuing willful failure of the Executive to
perform his duties to the Bank after written notice thereof (specifying the
particulars thereof in reasonable detail) and a reasonable opportunity to cure
such failure are given to the Executive; or (vi) an order of a federal or state
regulatory agency or a court of competent jurisdiction requiring the termination
of the Executive’s employment by the Bank.  For this purpose, no act, or failure
to act, on the part of Executive shall be deemed “willful” unless done, or
omitted to be done, by Executive not in good faith and without reasonable belief
that Executive’s action or omission was in the best interests of the Bank.
Without limiting the foregoing, in no event shall Executive be deemed to be
acting in good faith or in the best interests of the Bank for purposes of the
preceding sentence with respect to acts of omission or commission taken in
contravention of any direction(s), rule(s) or requirement(s) issued, authorized,
approved or ratified by the Board.  Any termination for Cause shall be subject
to the same formalities required in a for Cause termination under any severance
or change in control agreement between the Executive and the Bank.  If the
Executive is not a  party to such an agreement, then a termination for Cause
shall not occur unless the Bank provides Executive with written notice stating
that the Bank intends to terminate Executive for Cause (as defined herein) and
setting forth in reasonable detail the facts and circumstances allegedly
constituting Cause, and the Bank affords Executive a period of two (2) weeks
after issuance of such notice either to demonstrate, through written rebuttal,
that Cause does not exist or to cure the circumstances constituting such Cause;
provided, however, that the determination of whether Cause exists or whether
Executive has sufficiently cured any Cause, shall be made in the reasonable
discretion of the Board, as evidenced by the affirmative vote of not less than a
majority of the entire membership of the Board at a meeting of the Board called
and held for such purpose (after reasonable notice is provided to Executive and
Executive is given an opportunity, together with counsel, to be heard before the
Board).  Nothing in this definition shall prevent the Bank from terminating
Executive for Cause prior to the issuance of the above-referenced notice or
expiration of the above-referenced two (2) week rebuttal/cure period; provided
however that if, upon the expiration of such two (2) week period, it is
determined that facts or circumstances sufficient to constitute Cause did not
(or, if applicable, do not) exist or has/have been cured, then such earlier
termination of Executive by the Bank shall be deemed to be without Cause.



 
3

--------------------------------------------------------------------------------

 
1.8  
“Change in Control” means (i) a change in ownership of the Company or the Bank
under paragraph (a) below, or (ii) a change in effective control of the Company
or the Bank under paragraph (b) below, or (iii) a change in the ownership of a
substantial portion of the assets of the Company or the Bank under paragraph (c)
below:



(a)           Change in ownership of the Company or Bank.  A change in ownership
of the Company or Bank shall occur on the date that any one person or more than
one person acting as a group acquires ownership of stock of that corporation
that, together with stock held by such person or group, constitutes more than
50% of the total fair market value or total voting power of the stock of such
corporation; or


(b)           Change in the effective control of the Company or Bank. A change
in the effective control of the Company or Bank shall occur on the date that
either (i) any one person, or more than one person acting as a group, acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) ownership of stock of the Company
or Bank possessing 30% or more of the total voting power of the stock of the
Company or Bank; or (ii) a majority of members of the Company’s or Bank’s Board
of Directors is replaced during any 12-month period by Directors whose
appointment or election is not endorsed by a majority of the members of the
corporation’s board of Directors prior to the date of the appointment or
election, provided that this sub-section (ii) is inapplicable where a majority
shareholder of the Company or Bank is another corporation; or


(c)           Change in the ownership of a substantial portion of the Company’s
or Bank’s assets.  A change in the ownership of a substantial portion of the
Company’s or Bank’s assets shall occur on the date that any one person, or more
than one person acting as a group, acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Company or Bank that have a total gross fair market
value equal to or more than 40% of the total gross fair market value of all of
the assets of the corporation immediately prior to such acquisition or
acquisitions.  For this purpose, gross fair market value means the value of the
assets of the corporation, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.  There
is no Change in Control event under this paragraph (c) when there is a transfer
to an entity that is controlled by the shareholders of the transferring
corporation immediately after the transfer; or


 
4

--------------------------------------------------------------------------------

 
(d)           For all purposes hereunder, the definition of Change in Control
shall be construed to be consistent with the requirements of Treasury Regulation
Section 1.409A-3(i)(5), except to the extent modified herein.


 
1.9  
“Code” means the Internal Revenue Code of 1986, as amended.



1.10  
“Company” shall mean Pathfinder Bancorp, Inc., the holding company of the Bank.



1.11  
“Compensation Committee” means the Compensation Committee of the Board.



1.12  
 “Death Benefit” shall mean a lump sum payment equal to the Account Balance as
of the date of death.



1.13  
“Disability” means that Executive is (i) unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, or (ii) by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months, receiving income replacement benefits for a period
of not less than three (3) months under the disability insurance, if any,
covering employees of the Bank, or (iii) determined to be totally disabled by
the Social Security Administration.



1.14  
“Disability Benefit” shall mean a lump sum payment equal to the Account Balance
as of the date of Disability.



1.15  
“Discretionary Contribution” shall mean a contribution made in the sole
discretion of the Board from time to time, to one or more Executives
participating in the Plan.  Such Discretionary Contribution may be made in the
same or differing amounts or percentages to the Executives and may be made to
fewer than all Executives participating in the Plan in any year.



1.16  
“Executive” means an employee who has been selected and approved by the
Administrator to participate in the Plan and who has agreed to participation by
completing a Participation Agreement.



1.17  
“Good Reason” shall have the same meaning as set forth in any employment
agreement or change in control agreement between the Bank or the Company and the
Executive.  If Executive is not a party to an employment agreement with the Bank
or the Company, then Good Reason shall constitute any of the following
circumstances if they occur without the Executive’s express written
consent:  (i) a material reduction in the Executive’s Base Salary not warranted
by general across the board reductions due to economic necessity; (ii) a
material reduction in the Executive’s incentive bonus and other benefits
generally provided to executives generally (except due to general across the
board reductions due to economic necessity); (iii) a material reduction in
Executive’s authority, duties or responsibilities such that Executive no longer
holds a position with executive level responsibilities consistent with
Executive’s training and experience; or (iv) the permanent relocation of
Executive’s principal place of business to a location that is more than 30 miles
from Executive’s workplace at his initial participation in this Plan; provided
that for a termination to be deemed for Good Reason, Executive must give, within
the ninety (90) day period commencing on the initial existence of the
condition(s) constituting Good Reason, written notice of the intention to
terminate for Good Reason, and, upon receipt of such notice, the Bank shall have
a thirty (30) day period within which to cure such condition(s); and provided
further that the Bank may waive such right to notice and opportunity to
cure.  In no event may facts or circumstances constituting “Good Reason” arise
after the occurrence of facts or circumstances that the Bank relies upon, in
whole or in material part, in terminating Executive for Cause.



 
5

--------------------------------------------------------------------------------

 
1.18  
“Participation Agreement” means the agreement between Executive and the Bank
which sets forth the particulars of Executive’s benefits under the Plan.  The
Participation Agreement may allow the Executive to elect an alternative form of
benefit, if such election occurs upon initial participation or in accordance
with Section 2.8 hereof.



1.19  
“Plan Year” shall mean the calendar year.



1.20  
“Separation from Service” means Executive’s death, retirement or other
termination of employment with the Bank within the meaning of Code Section
409A.  No Separation from Service shall be deemed to occur due to military
leave, sick leave or other bona fide leave of absence if the period of such
leave does not exceed six months or, if longer, so long as Executive’s right to
reemployment is provided by law or contract.  If the leave exceeds six months
and Executive’s right to reemployment is not provided by law or by contract,
then Executive shall have a Separation from Service on the first date
immediately following such six-month period.



Whether a Separation from Service has occurred is determined based on whether
the facts and circumstances indicate that the employer and employee reasonably
anticipated that no further services would be performed after a certain date or
that the level of bona fide services the employee would perform after such date
(whether as an employee or as an independent contractor) would permanently
decrease to less than 50% of the average level of bona fide services performed
over the immediately preceding 36 months (or such lesser period of time in which
Executive performed services for the Bank).  The determination of whether an
Executive has had a Separation from Service shall be made by applying the
presumptions set forth in the Treasury Regulations under Code Section 409A.


1.21  
“Specified Employee” means, in the event the Bank or any corporate parent is or
becomes publicly traded, a “Key Employee” as such term is defined in Code
Section 416(i) without regard to paragraph 5 thereof.  Notwithstanding anything
to the contrary herein, in the event an Executive is a Specified Employee and
becomes entitled to a payment hereunder due to Separation from Service for any
reason (other than death or Disability), the payments to such Executive shall
not commence until the first day of the seventh month following such Separation
from Service.  Whether and the extent to which a person is a Specified Employee
shall be determined on the “Specified Employee Determination Date” which shall
be December 31 of each calendar year and shall be applicable commencing on the
following April 1, in accordance with the rules set forth in the Treasury
Regulations under Code Section 409A.



 
6

--------------------------------------------------------------------------------

 
SECTION II
CONTRIBUTIONS; EARNINGS; BENEFIT PAYMENTS


2.1  
Benefit Credits.



 
(a)
Crediting of Annual Contributions.  As of the last day of each Plan Year, the
Bank shall credit each Executive with the Annual Contribution set forth in the
Executive’s Participation Agreement.



 
(b)
Crediting of Discretionary Contributions.  As of the last day of a Plan Year, if
the Board has approved a Discretionary Contribution for an Executive for the
Plan Year, the Administrator shall credit such Executive’s accounts under this
Plan with such Discretionary Contribution.  In the sole discretion of the Board,
an Executive may receive an additional Discretionary Contribution from time to
time.



 
(c)
Earnings.  As of the last day of each Plan Year, the Administrator shall credit
each Executive’s account hereunder (and shall credit the Account of any former
Executive who continues to have a vested balance in the Plan) with interest
equal to rate established by the Committee on the first day of the calendar
year, compounded annually.  The interest rate for the initial calendar year
(2014) and until changed by the Committee, shall be four percent (4%) per annum.



 
(d)
Vesting.  The Executive’s benefits hereunder shall be subject to the vesting
schedule set forth on the Executive’s Participation Agreement.  Notwithstanding
the vesting schedule, the Executive’s Account Balance shall automatically become
100% vested upon involuntary termination without Cause, death, Disability or
Change in Control.



2.2  
Attainment of Benefit Age.  When the Executive attains the Benefit Age set forth
in the Executive’s Participation Agreement, the Executive shall be entitled to
receive the Executive’s Account Balance.  The Executive’s Account Balance shall
be paid to the Executive in a lump sum unless the Executive has elected another
form of benefit in the Participation Agreement.  Such payment or payments shall
commence no later than thirty (30) days after the Executive attains Benefit Age.



2.3  
Separation from Service Prior to Attaining Benefit Age.  If the Executive has a
Separation from Service other than due to (i) Cause; (ii) death; (iii)
Disability, or (iv) Change in Control prior to attaining his or her Benefit Age,
the Executive shall be entitled to benefits as set forth in this Section. The
Executive’s benefit shall be equal to the Executive’s vested Account Balance,
which shall continue to be credited with earnings until paid to the
Executive.  Such amount shall be paid no later than thirty (30) days after the
Executive’s Separation from Service date (but may be delayed 6 months after
Separation from Service if the Executive is a Specified Employee, as described
above under “Specified Employee,” such that the benefit will commence on the
first day of the seventh month following Separation from Service).  The benefits
shall be payable in a lump sum unless the Executive elects another form of
payment in his Participation Agreement.



 
7

--------------------------------------------------------------------------------

 
2.4  
Benefit Payable Following a Change in Control.



(a)  
In the event Executive has an involuntary Separation from Service other than for
Cause or resigns for Good Reason within 24 months of a Change in Control, the
Executive shall be entitled to a payment of his entire Account Balance, which
shall become fully vested (if not already fully vested).  In addition,
Executive’s Account Balance shall be increased by three additional Annual
Contributions (or the number of additional Annual Contributions that would have
been made prior to the attainment of his or her Benefit Age, if less), subject
to sub-section (b) hereof.



(b)  
Notwithstanding the foregoing, and unless otherwise specified in an Executive’s
Participation Agreement, if the benefit provided under this Section, either
alone or when aggregated with other payments to or for the benefit of an
Executive that are contingent on a Change in Control, would cause an Executive
to have an “excess parachute payment” under Code Section 280G, the benefit
and/or such other payments shall be reduced to an amount that is one dollar
($1.00) less than the amount that would trigger an excess parachute payment in
order to avoid this result.  In the event a reduction is necessary, the
Executive shall be entitled to determine which benefits or payments shall be
reduced or eliminated so the total parachute payments do not result in an excess
parachute payment.  If an Executive does not make this determination within 10
business days after receiving a written request form the Bank, the Bank may make
such determination, and shall notify the Executive promptly thereof.  In the
event it is determined that permitting the Executive or the Bank to make the
determination regarding the form or manner of reduction would violate Code
Section 409A, such reduction shall be made pro rata.



(c)  
Any payment under this Section 2.4 will be paid in a lump sum no later than
thirty (30) days after such termination of employment (or, if Executive is a
Specified Employee, payment will be made on the first day of the seventh month
following Separation from Service).



2.5  
Termination for Cause.  If Executive is terminated for Cause, all benefits under
this Plan shall be forfeited (even if vested) and Executive’s participation in
this Plan shall become null and void.



 
8

--------------------------------------------------------------------------------

 
2.6  
Death Benefit.



(a)  
If an Executive dies while employed at the Bank, Executive’s Beneficiary shall
be entitled to the Death Benefit. The Death Benefit shall be paid in a lump sum
no later than 30 days after the Executive’s Date of Death.



(b)  
If an Executive dies following Separation from Service but prior to the
receiving all payments under the Plan, the Executive’s Beneficiary shall be paid
all remaining payments as a lump sum no later than 30 days after the Executive’s
Date of Death.



2.7  
Disability Benefit.  Notwithstanding any other provision hereof, if Executive
becomes Disabled while employed at the Bank, the Bank shall be entitled to
terminate Executive’s employment due to Disability and Executive shall be
entitled to receive the Disability Benefit hereunder.  The Disability Benefit
shall be calculated at time of the Disability determination and shall be payable
in a lump sum within 30 days of Executive’s Separation from Service due to
Disability unless the Executive elects another form of payment in the
Executive’s Participation Agreement.



2.8  
Change in Form or Timing of Benefit.  In the event the Executive desires to
change the form or time of payment of a benefit and such alternate form or time
is permitted by the applicable subsection of this Section II, such change in
election may be made provided the following conditions are satisfied:



(a)  
any change in the form or timing must be elected at least 12 months before the
benefit would otherwise be paid or commence, and



(b)  
any change in form or timing of a benefit must result in a minimum five (5) year
delay in the commencement of the effected payment.



SECTION III
BENEFICIARY DESIGNATION


The Executive shall make an initial designation of primary and secondary
Beneficiaries upon execution of his or her Participation Agreement and shall
have the right to change such designation, at any subsequent time, by submitting
to the Administrator, in substantially the form attached as Exhibit A, a written
designation of primary and secondary Beneficiaries. Any Beneficiary designation
made subsequent to execution of the Participation Agreement shall become
effective only when receipt thereof is acknowledged in writing by the
Administrator.


SECTION IV
EXECUTIVE’S RIGHT TO ASSETS:
ALIENABILITY AND ASSIGNMENT PROHIBITION


At no time shall Executive be deemed to have any lien, right, title or interest
in or to any specific investment or asset of the Bank. The rights of Executive,
any Beneficiary, or any other person claiming through Executive under this Plan,
shall be solely those of an unsecured general creditor of the Bank. Executive,
the Beneficiary, or any other person claiming through Executive, shall only have
the right to receive from the Bank those payments so specified under this Plan.
Neither Executive nor any Beneficiary under this Plan shall have any power or
right to transfer, assign, anticipate, hypothecate, mortgage, commute, modify or
otherwise encumber in advance any of the benefits payable hereunder, nor shall
any of said benefits be subject to seizure for the payment of any debts,
judgments, alimony or separate maintenance owed by Executive or his Beneficiary,
nor be transferable by operation of law in the event of bankruptcy, insolvency
or otherwise.


 
9

--------------------------------------------------------------------------------

 
SECTION V
ADMINISTRATIVE PROCEDURES


5.1  
Named Fiduciary and Administrator.  The Board shall be the Named Fiduciary and
Administrator of this Plan, provided that the Board may delegate its authority
hereunder to the Compensation Committee. The Administrator shall be responsible
for the management, control and administration of the Plan.  The Administrator
shall have discretionary authority to construe and interpret the terms of the
Plan and to determine benefit eligibility.  The Administrator may delegate to
others certain aspects of the management and operational responsibilities of the
Plan, including the employment of advisors and the delegation of ministerial
duties to qualified individuals.



5.2  
Claims Procedure and Arbitration.  In the event that benefits under this Plan
are not paid to  Executive (or to his Beneficiary in the case of Executive’s
death) and such claimants feel they are entitled to receive such benefits, then
a written claim must be made to the Administrator within sixty (60) days from
the date payments are refused. The Administrator shall review the written claim
and, if the claim is denied, in whole or in part, they shall provide in writing,
within thirty (30) days of receipt of such claim, their specific reasons for
such denial, reference to the provisions of this Plan or the Participation
Agreement upon which the denial is based, and any additional material or
information necessary to perfect the claim. Such writing by the Administrator
shall further indicate the additional steps which must be undertaken by
claimants if an additional review of the claim denial is desired.



If claimants desire a second review, they shall notify the Administrator in
writing within thirty (30) days of the first claim denial. Claimants may review
this Plan, the Participation Agreement or any documents relating thereto and
submit any issues and comments, in writing, they may feel appropriate. In its
sole discretion, the Administrator shall then review the second claim and
provide a written decision within thirty (30) days of receipt of such claim.
This decision shall state the specific reasons for the decision and shall
include reference to specific provisions of this Plan or the Participation
Agreement upon which the decision is based.


If claimants continue to dispute the benefit denial based upon completed
performance of this Plan and the Participation Agreement or the meaning and
effect of the terms and conditions thereof, then claimants may submit the
dispute to mediation, administered by the American Arbitration Association
(“AAA”) (or a mediator selected by the parties) in accordance with the AAA’s
Commercial Mediation Rules.  If mediation is not successful in resolving the
dispute, it shall be settled by arbitration administered by the AAA under its
Commercial Arbitration Rules, and judgment on the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof.


 
10

--------------------------------------------------------------------------------

 
SECTION VI
MISCELLANEOUS


6.1  
No Effect on Employment Rights.  Nothing contained herein will confer upon
Executive the right to be retained in the service of the Bank nor limit the
right of the Bank to discharge or otherwise deal with Executive without regard
to the existence of the Plan.



6.2  
Governing Law.  The Plan is established under, and will be construed according
to, the laws of the State of New York, to the extent such laws are not preempted
by the ERISA or the Code and regulations published thereunder.



6.3  
Severability and Interpretation of Provisions.  In the event that any of the
provisions of this Plan or portion hereof are held to be inoperative or invalid
by any court of competent jurisdiction, or in the event that any provision is
found to violate Code Section 409A and would subject Executive to additional
taxes and interest on the amounts deferred hereunder, or in the event that any
legislation adopted by any governmental body having jurisdiction over the Bank
would be retroactively applied to invalidate this Plan or any provision hereof
or cause the benefits hereunder to be taxable, then: (1) insofar as is
reasonable, effect will be given to the intent manifested in the provisions held
invalid or inoperative, and (2) the validity and enforceability of the remaining
provisions will not be affected thereby.  In the event that the intent of any
provision shall need to be construed in a manner to avoid taxability, such
construction shall be made by the Administrator in a manner that would manifest
to the maximum extent possible the original meaning of such provisions.



6.4  
Incapacity of Recipient.  In the event Executive is declared incompetent and a
conservator or other person legally charged with the care of his person or
estate is appointed, any benefits under the Plan to which such Executive is
entitled shall be paid to such conservator or other person legally charged with
the care of his person or estate.



6.5  
Unclaimed Benefit.  Executive shall keep the Bank informed of his or her current
address and the current address of his or her Beneficiaries. If the location of
Executive is not made known to the Bank, the Bank shall delay payment of
Executive’s benefit payment(s) until the location of Executive is made known to
the Bank; however, the Bank shall only be obligated to hold such benefit
payment(s) for Executive until the expiration of three (3) years. Upon
expiration of the three (3) year period, the Bank may discharge its obligation
by payment to Executive’s Beneficiary. If the location of Executive’s
Beneficiary is not known to the Bank, Executive and his Beneficiary(ies) shall
thereupon forfeit any rights to the balance, if any, of any benefits provided
for such Executive and/or Beneficiary under this Plan.



 
11

--------------------------------------------------------------------------------

 
6.6  
Limitations on Liability.  Notwithstanding any of the preceding provisions of
the Plan, no individual acting as an employee or agent of the Bank, or as a
member of the Board of the Bank shall be personally liable to Executive or any
other person for any claim, loss, liability or expense incurred in connection
with the Plan.



6.7  
Gender.  Whenever in this Plan words are used in the masculine or neuter gender,
they shall be read and construed as in the masculine, feminine or neuter gender,
whenever they should so apply.



6.8  
Inurement.  This Plan shall be binding upon and shall inure to the benefit of
the Bank, its successors and assigns, and Executives, their successors, heirs,
executors, administrators, and Beneficiaries.



6.9  
Acceleration of Payments.  Except as specifically permitted herein or in other
sections of this Plan, no acceleration of the time or schedule of any payment
may be made hereunder.  Notwithstanding the foregoing, payments may be
accelerated hereunder by the Bank, in accordance with the provisions of Treasury
Regulation Section 1.409A-3(j)(4) and any subsequent guidance issued by the
United States Treasury Department.  Accordingly, payments may be accelerated, in
accordance with requirements and conditions of the Treasury Regulations (or
subsequent guidance) in the following circumstances: (i) as a result of certain
domestic relations orders; (ii) in compliance with ethics agreements with the
federal government; (iii) in compliance with ethics laws or conflicts of
interest laws; (iv) in limited cash-outs (but not in excess of the limit under
Code Section 402(g)(1)(B)); (v) in the case of certain distributions to avoid a
non-allocation year under Code Section 409(p); (vi) to apply certain offsets in
satisfaction of a debt of Executive to the Bank; (vii) in satisfaction of
certain bona fide disputes between Executive and the Bank; or (viii) for any
other purpose set forth in the Treasury Regulations and subsequent guidance.



6.10  
Headings.  Headings and sub-headings in this Plan are inserted for reference and
convenience only and shall not be deemed a part of this Plan.



6.11  
12 U.S.C. § 1828(k).  Any payments made to Executive pursuant to this Plan or
otherwise are subject to and conditioned upon compliance with 12 U.S.C. §
1828(k) and 12 C.F.R. Part 359 Golden Parachute and Indemnification Payments or
any other rules and regulations promulgated thereunder.



6.12  
Payment of Employment and Code Section 409A Taxes.  Any distribution under this
Plan shall be reduced by the amount of any taxes required to be withheld from
such distribution.  This Plan shall permit the acceleration of the time or
schedule of a payment to pay employment-related taxes as permitted under
Treasury Regulation Section 1.409A-3(j) or to pay any taxes that may become due
at any time that the arrangement fails to meet the requirements of Code Section
409A and the regulations and other guidance promulgated thereunder.  In the
latter case, such payments shall not exceed the amount required to be included
in income as the result of the failure to comply with the requirements of Code
Section 409A.



 
12

--------------------------------------------------------------------------------

 
6.13  
Non-competition, Non-solicitation and Nondisclosure.  In the event Executive has
a vested Account Balance under this Plan, the benefits provided to Executives
under this Plan are specifically conditioned on each Executive’s covenant that,
for a period of one (1) year following the Executive’s Separation from Service
with the Bank, the Executive will not, without the written consent of the Bank,
either directly or indirectly:



 
(a)
solicit, offer employment to, or take any other action intended (or that a
reasonable person acting in like circumstances would expect) to have the effect
of causing any officer or employee of the Bank or any of its affiliates to
terminate his or her employment and accept employment or become affiliated with,
or provide services for compensation in any capacity whatsoever to, any business
or other entity;



 
(b)
become an officer, employee, consultant, director, independent contractor,
agent, sole proprietor, joint venturer, greater than 5% equity-owner or
stockholder, partner or trustee of any savings bank, savings and loan
association, savings and loan holding company, credit union, bank or bank
holding company, insurance company or agency, any mortgage or loan broker or any
other entity that has headquarters or offices within  thirty (30) miles of the
locations in which the Bank or its affiliates has business operations or has
filed an application for regulatory approval to establish an office as of the
date of Executive’s termination; provided, however, that this restriction shall
not apply if the Executive’s employment is terminated following a Change in
Control; or



(c)  
         solicit, provide any information, advice or recommendation or take any
other action intended (or that a reasonable person acting in like circumstances
would expect) to have the effect of causing any customer of the Bank or its
affiliates to terminate an existing business or
         commercial relationship with the Bank or its affiliates;



(d)  
         at any time or in any manner, directly or indirectly, use or disclose
Confidential Information (as hereinafter defined) to any party other than the
Bank either during or after Executive’s termination of employment for any
reason, except for purposes consistent with the
        administration and performance of Executive’s obligations hereunder, or
as required by law, provided that written notice of any legally required
disclosure shall be given to the Bank promptly prior to any such disclosure and
Executive shall reasonably cooperate with the Bank
        to protect the confidentiality thereof pursuant to applicable law or
regulation.  For these purposes, the term “Confidential Information” includes
any confidential or proprietary information furnished or provided by the Bank to
Executive after Executive first became employed by
       the Bank (without regard to whether such information is conveyed directly
or on the Bank’s behalf), or otherwise acquired by Executive as a consequence of
Executive’s employment with the Bank and that is not generally known in the
industry in which the Bank is engaged
       and that in any way relates to the products, services, purchasing,
marketing, names of customers, vendors or suppliers, merchandising and selling,
plans, data, specifications or any other confidential and proprietary
information of the Bank or any affiliate.  Any Confidential
       Information supplied to an Executive by the Bank prior to the Executive’s
participation in this Plan shall be considered in the same manner and be subject
to the same treatment as the Confidential Information made available after
Executive’s participation in this Plan. The term
     “Confidential Information” does not include information (i) which was
already in the public domain, (ii) which is disclosed as a matter of right by a
third party source after Executive’s participation in this Plan, provided such
third party source is not bound by a confidentiality
      agreement with the Bank or (iii) which passes into the public domain by
acts other than the unauthorized acts of Executive, whether acting alone or in
concert; provided, however, that any disclosure of Confidential Information may
be made by Executive if the Bank expressly
      consents thereto in writing prior to such disclosure.



In the event that the Executive violates any of this provision of this Section
6.13, all benefits payable to Executive shall cease and any benefits previously
paid shall be reimbursed to the Bank within thirty (30) days of the Bank’s
notification to Executive that this provision has been
violated.  Notwithstanding anything in this Section 6.13 to the contrary, in the
event of Executive’s termination of employment following a Change in Control,
Executive shall not be subject to the requirements of Sections 6.13(a), (b) or
(c) above.


 
13

--------------------------------------------------------------------------------

 
SECTION VII
AMENDMENT/TERMINATION


7.1  
Amendment or Modification.  This Plan may be amended or modified at any time,
provided, however, that no such amendment may serve to reduce the vested
benefits of any Executive, and provided further, that no amendment or
modification shall be valid if it violates Code Section 409A, as in effect at
the time of such amendment or modification.



7.2  
Termination of Plan.  Subject to the requirements of Code Section 409A, in the
event of complete termination of the Plan, the Plan shall cease to operate and
the Bank shall pay out to Executives their benefits as if the Executive had
terminated employment as of the effective date of the complete
termination.  Such complete termination of the Plan shall occur only under the
following circumstances and conditions:



 
(a)
The Board may terminate the Plan within 12 months of a corporate dissolution
taxed under Code Section 331, or with approval of a bankruptcy court pursuant to
11 U.S.C. §503(b)(1)(A), provided that the amounts deferred under the Plan are
included in Executive’s gross income in the latest of (i) the calendar year in
which the Plan terminates; (ii) the calendar year in which the amount is no
longer subject to a substantial risk of forfeiture; or (iii) the first calendar
year in which the payment is administratively practicable.



 
14

--------------------------------------------------------------------------------

 
(b)          
 The Board may terminate the Plan by Board action taken within the 30 days
preceding a Change in Control (but not following a Change in Control), provided
that the Plan shall only be treated as terminated if all substantially similar
arrangements sponsored by the Bank are terminated so that the Executives and all
participants under substantially similar arrangements are required to receive
all amounts of compensation deferred under the terminated arrangements within 12
months of the date of the termination of the arrangements.  Following the
termination of the Plan, the amount payable to each Executive shall be the
amount to which the Executive is entitled upon a Change in Control, as set forth
in the Executive’s Participation Agreement.

 
 
SECTION VIII
ESTABLISHMENT OF RABBI TRUST


The Bank may establish a rabbi trust into which the Bank intends to contribute
assets which shall be held therein, subject to the claims of the Bank’s
creditors in the event of the Bank’s “Insolvency” as defined in the agreement
which establishes such rabbi trust, until the contributed assets are paid to the
Executive and his Beneficiaries in such manner and at such times as specified in
this Plan or as otherwise provided in the rabbi trust.  It is the intention of
the Bank to make contributions to the rabbi trust to provide the Bank with a
source of funds to assist it in meeting the liabilities of this Plan.


SECTION IX
EXECUTION


This Plan sets forth the entire understanding of the parties hereto with respect
to the supplemental executive retirement benefits to be provided by the Bank,
and any previous agreements or understandings between the parties hereto
regarding the subject matter hereof are superseded by this Plan.




IN WITNESS WHEREOF, the Bank executed this Plan on the date set forth below.


PATHFINDER BANK




2-21-14                                                                     By:
/s/ Chris R. Burritt
Date                                                                           Chairman
of the Board